DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance: the prior art fails to teaching and/or suggesting of an apparatus anchor attachment detection sensor for a vehicle, comprising: an anchor including an anchor attachment loop bar; a plate secured to the first end of the slide, wherein the plate is aft of the anchor attachment loop bar; a spring, wherein the spring biases the plate against the anchor attachment loop bar; and a sensing device configured to transmit a control signal having a value, wherein the value of the control signal is based on a location of a portion of the slide.

A method of detecting the connection of a child safety seat connector to an anchor in a vehicle, comprising:
transmitting a first control signal by a first sensing device, the first control signal having a first control signal value, wherein the first sensing device is configured to measure a first displacement of a first plate, wherein the first plate is biased against a first anchor attachment loop bar of a first anchor;
receiving the first control signal value with a microprocessor control system coupled to the first sensing device; and determining if the first control signal value is greater than an installation threshold with the microprocessor control system, wherein if the first control signal value is greater than the installation threshold determining if a first child safety seat connector is coupled to the first anchor attachment loop bar, wherein if the first control signal is less than the installation threshold and not in a home range determining a foreign object is present between the first anchor attachment loop bar and the first plate, and wherein if the first control signal value is less than the installation threshold and in the home range determining that nothing is between the first anchor attachment loop and the first plate.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Garcia, Jr. et al discloses the child restraint seat on a vehicle seat is detected by movement of a pair of anchors from a first position to a second position when the child restraint seat is coupled with straps to the anchors. The anchors are pivotally or deflectively mounted on a cross bar which extends between side frame members within the back of the vehicle seat. Upon a sensor detecting the presence of the child restraint seat, an associated air bag is disabled so that the air bag will not be deployed against a child sitting in the child restraint seat if the car is in an accident.  Upon removing the child restraint seat, the anchors return to the first position in which the sensor again enables the air bag for deployment because, in the absence of a child restraint seat
[US 7,168,738]
Richter et al discloses the anchorage mechanism is provided for structurally coupling at least two components in series to withstand tensile loads. The anchorage mechanism includes a lower anchor and an upper anchor. The lower anchor has a first end that includes a substantially flat surface having flange portions, and an opposing second end configured for connecting the lower anchor to one of the at least two components. The upper anchor has a first end defining a receiving portion and a second end defining a first opening configured to secure the upper anchor to a second of the at least two components. The receiving portion is configured in a first manner to receive the flange portions of the lower anchor, and configured in a second manner to interlock the upper anchor with the lower anchor to withstand tensile loads.	[US 7,584,998]
Murphy et al discloses the child safety seat tether anchor for securing a child safety seat to a mounting portion of a vehicle is provided. The child safety seat tether anchor may comprise a metal strip cooperating with a plurality of vertically offset pins extending from a surface of an engagement structure and positioned along a length of the metal strip. The metal strip is bent by the plurality of pins along a length of the metal strip so that when pulled in tension, the metal strip slides while bending around the pins to absorb energy.	[US 7,784,874]
Frank et al discloses the child safety seat (1) for use in a vehicle in accordance with the invention comprises a seat member (3) configured to hold a child (2), a base member (4) adapted to be attached to a seat (15) of the vehicle, and a deformable energy absorbing element (20), wherein the seat member (3) is slidably mounted to the base member (4) in such a way that the seat member (3) is displaceable from an initial position to a shifted position by sliding the seat member (3) relative to the base member (4) and in such a way that crash-induced inertial forces acting on the child safety seat (1) during a frontal collision of the vehicle tend to slide the seat member (3) from the initial position to the shifted position, wherein the deformable energy absorbing element (20) is arranged to be deformed when the seat member (3) is slid from the initial position to the shifted position.	[US 2016/0144752]

Any inquiry concerning this communication or earlier communications from examiner should be directed to primary examiner craft is Van Trieu whose telephone number is (571) 2722972. The examiner can normally be reached on Mon-Fri from 8:00 AM to 3:00 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Mr. Hai Phan can be reached on (571) 272-6338.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair- direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786- 9199 (IN USA OR CANADA) or 571-272-1000.


/VAN T TRIEU/
Primary Examiner, Art Unit 2685                                                                                                                                                                                                        
05/02/2022